Title: 24th.
From: Adams, John Quincy
To: 


       I lodg’d last night with Lincoln, the senior, whose chum was out of town. Breakfasted this morning with Mr. Andrews, who returned from Hingham last evening. I visited Mr. James and Doctor Jennison: both were very polite. The Doctor informs me, that several material alterations are about to take place, with respect to the plan of studies pursued here. Doddridge, is to be put entirely into the hands of the theological professor, which is its proper place, and some attention to History is to be called forth by the recitations on Saturday mornings. The mathematics will be taught in better order than they have been heretofore, and indeed it always appear’d absurd to me, that Sophimores should study Euclid, and learn common arithmetic after they com­mence Juniors. Henceforth arithmetic, with some little practical geometry, surveying, trigonometry &c are to be taught them before they begin upon Euclid—All the changes, which the doctor mentioned, will I think be for the better.
       Dined with Mr. Andrews, and passed the afternoon at college.
       Just as I was going in to prayers, I was stopped by a couple of french officers from on board the fleet now lying in Boston Harbour. They desired to see the colleges. I waited on them into the library, the museum and the philosophy chamber. After they had satisfied their curiosity, they set out for Boston, and I for Braintree. It was between six and seven o’clock before I got away, at about nine I arrived at Braintree, where I found all my friends well.
      